Ferguson, Judge
(concurring in part and dissenting in part) :
I concur in part and dissent in part.
While I agree with Judge Latimer that this cause must be reversed because of the prejudicial receipt of hearsay evidence, I have some reservations concerning the argument that the fingerprint evidence was merely cumulative. There is in my mind a substantial question whether an expert comparison of fingerprints can, except by stipulation of the parties, be competently established by introduction of a “Certificate” executed by The Adjutant General. Cf. United States v White, 3 USCMA 666, 14 CMR 84. Compare United States v Jacoby, 11 USCMA 428, 29 CMR 244, and Hearings before the House Armed Services Committee on H. R. 2498, 81st Congress, 1st Session, page 1016, et seq. Nevertheless, that issue is not now before us, and its resolution must await the occasion on which it is properly presented, briefed, and argued.
I am wholly unable to agree with my brothers’ conclusions that this accused was correctly found guilty of fraudulent enlistment, in violation of Uniform Code of Military Justice, Article 83, 10 USC § 883, for it is inconceivable to me that Congress sought to punish the “re-enlistment” of one who already possesses the status of an enlisted man in the same armed force. For the reasons hereinafter set forth, I believe it clear that the legislative purpose behind Code, supra, Article 83, was to protect the armed forces against the fraudulent entry of undesirable civilians and that the services are adequately guarded against incidents similar to those depicted in this record by Code, supra, Articles 85 and 121,10 USC §§ 885, 921, violation of both of which, incidentally,, also was charged here.
The factual background for the offenses involved is relatively simple. Accused absented himself without leave from his station in Hawaii, where he was serving a six-year enlistment into which he entered on September 27,1957. On August 13, 1958, he “enlisted” again in the Army under the name “Lowery” and, because of his false representations, received a re-enlistment bonus of $980.00. On August 24, 1958, as “Lowery,” he absented himself without leave. Subsequently, he again enlisted in the Army as “Richard Craig Gogelman” and received a second reenlistment bonus of $980.00. On September 11, 1958, he departed from his new station without authority. On October 2, 1958, he surrendered to military authorities under his true name, as an absentee from his original, bona fide enlistment. Tried for desertion, he was convicted of absence without leave and sentenced to confinement at hard labor for six months and forfeitures. During his service of this sentence, local military authorities were made aware of his various “enlistments,” receipt of bonuses, and “absences without leave.” Charges of desertion from each such enlistment, fraudulent enlistment, and larceny by false pretenses, were immediately preferred. Following his trial, which resulted in findings of guilty and a sentence to dishonorable discharge, forfeiture of all pay and allowances, and confinement at hard labor for ten years, the board of review dismissed the desertion charges. We granted review on the issues whether accused’s conduct constituted fraudulent enlistment within the purview of the Code and whether receipt of hearsay evidence prejudiced his substantial rights. As heretofore noted, my principal disagreement is with the majority’s resolution of the former issue.
Code, supra, Article 83, provides pertinently :
“Any person who—
(1) procures his own enlistment or appointment in the armed forces by knowingly false representation or deliberate concealment as to his quali*477fications for that enlistment or appointment and receives pay or allowances thereunder; . . .



shall be punished as a court-martial may direct.”
[Emphasis supplied.]
In United States v Jenkins, 7 USCMA 261, 22 CMR 51, a unanimous Court pointed out that the term “enlistment” used in the foregoing statute means “active enrollment in the service.” United States v Jenkins, supra, at page 264. In the same case, we also recognized the accuracy of Colonel Winthrop’s declaration that enlistment is “a voluntary contract for military service for a certain term entered into by a civil person with the United States.” (Emphasis supplied.) Winthrop’s Military Law and Precedents, 2d ed, 1920 Reprint, page 538. And in United States v King, 11 USCMA 19, 28 CMR 243, we stated that an enlistment in the armed forces is one of that peculiar group of contracts which effects a change of an individual’s status. See also United States v Blanton, 7 USCMA 664, 23 CMR 128.
The same concept has been espoused by the United States Supreme Court. In United States v Grimley, 137 US 147, 11 S Ct 54, 34 L ed 636 (1890), the Court drew an apt analogy between entry into the armed services and the contract of marriage. Speaking on the nature of the former, Mr. Justice Brewer said, at pages 151-152:
“. . . Enlistment is a contract; but it is one of those contracts which changes the status; and where that is changed, no breach of the contract destroys the new status or relieves from the obligations which its existence imposes. Marriage is a contract; but it is one which creates a status. Its contract obligations are mutual faithfulness; but a breach of those obligations does not destroy the status or change the relation of the the parties to each other. The parties remain husband and wife, no matter what their conduct to each other — no matter how great their disregard of marital obligations.” [Emphasis supplied.]
Here, there is no doubt that the accused’s original enlistment removed him from civilian life and made him a member of the United States Army. Having' validly achieved that status, how could he again obtain it by twice purporting to renew his obligation? Once more, the analogy between a contract of marriage and one of enlistment is pertinent. One who undertakes the solemn obligation of wedded bliss enters upon a new status. Having accomplished the marriage and as long as he possesses a living, undivorced spouse, his efforts to enter into new marriages are absolutely void. By reason of his status as a married person, he is totally disabled from again acquiring the position which he1 already occupies. In like manner, a valid enlistment creates the status of' soldier. Having acquired that position,, it seems clear that the individual concerned cannot repeatedly obtain that which he already possesses simply by pretending to re-enter the armed forces. United States v King, supra. In short, one who is already a member of the’ armed forces cannot create a new contract of enlistment. As Code, supra, Article 83, requires an entry into the-service by enlistment, it necessarily follows that a member of the armed forces cannot commit the offense of fraudulent enlistment by committing a void' act. .
In light of the foregoing, I do not find my brothers’ historical analysis of Code, supra, Article 83, persuasive. Initially, I note that it overlooks Colonel Winthrop’s express limitation of the term “enlistment” to entries into the-service from civil life. Winthrop, supra, page 538. More specifically, it omits that commentator’s opinion that re-enlistment without the required discharge was not fraudulent enlistment:
“Fraudulent enlistment has sometimes been charged as consisting in an enlisting ‘without a regular discharge’ from a previous enlistment, the offence expressly made punishable by Art. 50. But this offence, as has heretofore been pointed out, is a form of desertion, and is erroneously charged as ‘fraudulent enlistment,’ or otherwise than as ‘desertion.’ ” [Emphasis partially supplied.] [Winthrop, supra, page 735.]
*478If, as Judge Latimer suggests, the offense denounced by Code, supra, Article 83, descends in an unbroken line of Congressional enactments from the Act of July 27, 1892, 27 Stat 278, effective in Winthrop’s day, and that our statute should be construed in light of its predecessors, it would appear that we should give due weight to their construction by that author. His view surely accords with the denomination of an enlistment as involving a change of status, and our heretofore expressed view that it con-notated an entry into the service from civil life. United States v Jenkins, supra.
Finally, I point out that the construction of Code, supra, Article 83, for which I contend, in nowise deprives the services of protection against those evildoers who seek repeatedly to “enlist” during a period of unauthorized absence. Code, supra, Article 85, expressly establishes that such re-enlistments are evidence of desertion. United States v Huff, 7 USCMA 247, 22 CMR 37; United States v Johnson, 5 USCMA 297, 17 CMR 297. Winthrop, supra, page 735. Code, supra, Article 121, provides equally for the punishment of larceny by false pretenses. Indeed, those offenses were charged here. Under the circumstancs, it is difficult to see the necessity for the liberal interpretation accorded the penal statute which we today consider. I suggest that the better view, and the one compelled by the authorities, is limitation of fraudulent enlistment to those civilians who fraudulently obtain entry into the service by enlistment and thereafter receive pay and allowances. United States v Jenkins, supra.
Agreeing that a rehearing must be ordered herein, I would also direct dismissal of the charges of fraudulent enlistment.